Judgment reversed upon the law and the facts, and a new trial granted, costs to appellant to abide the event. We are of opinion that the question whether or not the plaintiffs acted in good faith in their negotiations with the proposed customer was a question of fact for determination by the jury, and the court erred in its charge to the jury at folio 239. We are further of opinion that the charge to the jury, that whether or not defendant’s defense that the property had been sold prior to the time that plaintiffs claim they brought a customer was or was not a devised scheme and plan to defeat the plaintiffs’ claim for commissions Was a question for their determination, was prejudicial and in the interest of justice requires a reversal. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.